Citation Nr: 0315147	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma since February 19, 1998, to include the 
issue of entitlement to an evaluation in excess of 30 percent 
for bronchial asthma for the period from July 1, 1990, to 
February 19, 1998.

2.   Entitlement to an effective date prior to February 19, 
1998, for the grant of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for asthmatic 
bronchitis and assigned a 10 percent evaluation, effective 
July 1990.  In a subsequent rating decision, the evaluation 
assigned for this disability was increased to 30 percent, 
effective July 1990.  Ultimately, in a December 1998 rating 
decision, the RO granted a 60 percent evaluation for the 
veteran's bronchial asthma.

As will be explained in greater detail below, the Board 
believes that the veteran subsequently perfected a timely 
appeal regarding the issue of entitlement to an evaluation in 
excess of 60 percent for bronchial asthma since February 19, 
1998, to include the issue of entitlement to an evaluation in 
excess of 30 percent for bronchial asthma for the period from 
July 1, 1990, to February 19, 1998.

This matter also comes to the Board on appeal from an October 
1999 rating decision, which denied entitlement to an 
effective date prior to February 19, 1998, for the grant of a 
TDIU.  The veteran also perfected a timely appeal regarding 
this issue.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in November 1999.

In December 2000, the Board remanded this case to the RO for 
readjudication in accordance with instructions contained 
therein.  The matter of whether the Board's instructions have 
been fully complied with will be discussed in greater detail 
below.

The Board notes that the veteran also perfected an appeal 
regarding a claim of entitlement to service connection for 
asbestosis, claimed as secondary to exposure to asbestos 
during service.  However, in a signed statement dated in 
January 2003, the veteran withdrew his appeal as to that 
issue.  Thus, this matter is not presently before the Board.

REMAND

As explained by the Board in the December 2000 remand, the 
issues certified to the Board at that time were claims of 
entitlement to earlier effective dates for a TDIU and for an 
increased disability rating for bronchial asthma, to include 
the issue of clear and unmistakable error (CUE).  However, to 
address CUE in a prior rating decision, the decision as to 
which the claim of CUE is claimed must be a final 
determination.  38 C.F.R. § 3.105(a) (2002).  In this case, a 
rating decision in November 1990 granted service connection 
for asthmatic bronchitis and allergic rhinitis, and granted a 
10 percent disability rating.  In December 1990, a statement 
was received from the veteran indicating that he would be 
submitting an appeal and indicating, in essence, that his 
asthma was more severe.  The RO annotated this statement as a 
notice of disagreement (NOD).

Upon receipt of an NOD, a statement of the case (SOC) is to 
be provided to the claimant.  38 C.F.R. § 19.26.  However, in 
the December 2000 remand, the Board concluded that an SOC had 
never been sent to the veteran on this issue.  It was noted 
that, instead, the RO issued a rating decision in February 
1991 granting a 30 percent evaluation for asthmatic 
bronchitis with allergic rhinitis.  In the text of that 
rating decision, the RO indicated that the decision was a 
substantial grant of the benefits sought in the NOD.  
However, the letter that was sent to the veteran notifying 
him of the decision did not advise him that his appeal had 
been substantially granted.  Additionally, the rating 
schedule provisions for asthma in effect at the time of that 
decision provided for a potential disability rating of 
greater than 30 percent, and a veteran is generally presumed 
to be seeking the maximum disability rating available.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1990); AB v. Brown, 6 
Vet. App. 35 (1993).  Furthermore, an NOD can only be 
withdrawn in writing by the veteran or his representative.  
38 C.F.R. § 20.204(a), (b).  

In the December 2000 remand, the Board determined that there 
was no indication in the record that the veteran had intended 
to withdraw his December 1990 NOD.  The Board therefore 
concluded that the grant of the 30 percent disability rating 
by the RO had not resolved the veteran's appeal, and that the 
NOD was still pending.  

The Board further concluded that the failure to either grant 
the veteran the maximum disability rating available for 
bronchial asthma or to provide him with an SOC following 
receipt of the NOD was a failure to comply with a mandated 
requirement, which rendered the November 1990 rating decision 
and subsequent decisions nonfinal.  See Tablazon v. Brown, 8 
Vet. App. 359 (1995).  Accordingly, the Board found that the 
issue of clear and unmistakable error in a prior decision 
could not be raised, since the decision being challenged had 
never become final.

In order to correct the error described above, the Board 
instructed the RO to adjudicate the issues of entitlement to 
an evaluation in excess of 60 percent for bronchial asthma 
since February 19, 1998, and entitlement to an evaluation in 
excess of 30 percent for bronchial asthma for the period from 
July 1, 1990, to February 19, 1998.  The Board also remanded 
the veteran's claim of entitlement to an earlier effective 
date for the grant of TDIU for readjudication, because the 
outcome of that claim could be affected by the outcome of his 
claim for an increased rating.  See Henderson v. West, 12 
Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180 (1991), for the proposition that, where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.

The Board also advised the RO that, because the veteran's 
disagreement appeared to be with the initial disability 
rating assigned for bronchial asthma, this raised the 
possible applicability of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO was also advised that 
the criteria for rating disability of the respiratory system 
had changed since 1990, and that the veteran was entitlement 
to have his claim considered under both the new and old 
rating criteria.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the RO's decision remained adverse to the 
veteran, the RO was instructed to provide him with a 
Supplemental Statement of the Case (SSOC) addressing both the 
respiratory system rating criteria in effect at the time he 
filed his claim and the revised version of the rating 
criteria.

The Board notes that, in the December 2000 remand, the RO was 
specifically instructed to issue an SSOC instead of an SOC 
addressing the veteran's claim.  This is because the Board 
determined that it was more appropriate to recharacterize the 
issue on appeal as being an appeal of an initial assignment 
of a rating decision, rather than to require the veteran to 
perfect a separate appeal with respect to his December 1990 
NOD.  Although unexplained in the text of the remand, the 
Board essentially concluded that it would be unfair to 
require the veteran to perfect a separate appeal for an 
increased-rating claim when he had already perfected an 
appeal regarding the earlier-effective-date claim.

However, in August 2002, the RO issued an SOC addressing the 
issue of "Failure to provide Statement of the Case following 
decision grant (required since action was not total grant of 
the benefits sought on appeal) of 30 percent evaluation of 
asthmatic bronchitis, with allergic rhinitis by decision 
conducted in 02-21-01."  In the text of that SOC, the RO 
discussed the procedural history of this case, and added that 
"We are submitting a Statement of the Case in order to 
provide proper notice and instructions regarding time limits 
and the appeals process (regarding grant of 30 percent 
evaluation for this condition)."  In an attached cover 
letter, the veteran was advised that he should submit a VA 
Form 9, Appeal to Board of Veterans' Appeals, if he wished to 
perfect his appeal as to the issue contained in the SOC.  
During that same month, the RO also issued an SSOC in which 
it continued to deny entitlement to an effective date prior 
to February 19, 1998, for the TDIU, and for the 60 percent 
disability evaluation for bronchial asthma, to include the 
CUE allegation.

The Board finds that, by issuing an SSOC that continued to 
consider the issue of CUE and to deny entitlement to an 
earlier effective date, the RO failed to follow the 
instructions set forth in the December 2000 remand.  We also 
find that, by issuing an SOC apparently adjudicating the 
matter of the veteran's disagreement with his initial rating, 
the RO acted contrary to the Board's instructions by 
requiring the veteran to perfect a separate appeal regarding 
that issue.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that, where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law whenever it fails to ensure compliance.  

As explained in detail above, the Board essentially 
instructed the RO in the December 2000 remand to 
recharacterize the veteran's claim of entitlement to an 
effective date earlier than February 1998 for a 60 percent 
evaluation for bronchial asthma.  The Board explained that 
the issue was more appropriately treated as an appeal of an 
initial assignment of the disability rating assigned in the 
February 1991 rating decision.  The RO was therefore 
specifically instructed to issue an SSOC adjudicating the 
issue of entitlement to an evaluation in excess of 60 percent 
for bronchial asthma since February 19, 1998, to include the 
issue of entitlement to an evaluation in excess of 30 percent 
for bronchial asthma for the period from July 1, 1990, to 
February 19, 1998.

The RO has failed to comply with those instructions.  Thus, 
in order to ensure full compliance with the Board's previous 
remand instructions, the Board finds that an additional 
remand of this issue is necessary so the RO can provide the 
veteran with another SSOC.  The Board further finds that the 
veteran's claim of entitlement to an earlier effective date 
for the grant of TDIU must also be remanded for 
readjudication because the outcome of that claim could be 
affected by the outcome of his claim for an increased rating.  

The record reflects that, in May 2002, the veteran submitted 
a packet of medical records directly to the Board.  A review 
of these documents reveals that at least some of the medical 
records enclosed have not been previously reviewed by the RO.

The Board notes that, under regulations that became effective 
as of February 22, 2002, the Board was permitted to conduct 
evidentiary development of appealed cases directly, without 
having to remand a case to the RO.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  The provisions of 
38 C.F.R. § 20.1304 were also amended at that time so as to 
allow the Board to consider additional evidence submitted by 
an appellant within 90 days of the certification of his 
appeal without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  

However, On May 1, 2003, just prior to the Board's final 
consideration of the claim on appeal, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that it would be inappropriate to consider 
this evidence, which has not been considered by the RO, and 
was not accompanied by a signed waiver of initial RO 
consideration.  Fortunately, because this case is being 
remanded for other reasons, the RO will have the opportunity 
for initial review of this evidence.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  In doing 
so, the RO is free to undertake any specific 
development deemed necessary in order to 
comply with the VCAA.

2.  Once the aforementioned action has 
completed, the RO should then adjudicate the 
issue of entitlement to an evaluation in 
excess of 60 percent for bronchial asthma 
since February 19, 1998, to include the 
issue of entitlement to an evaluation in 
excess of 30 percent for bronchial asthma 
for the period from July 1, 1990, to 
February 19, 1998.  With respect to this 
claim, the RO should specifically and 
expressly consider the claim under the 
rating criteria in effect both prior to and 
as of October 7, 1996, applying the version 
more favorable to the veteran after the 
effective date of the regulatory change.  
The RO should also readjudicate the issue of 
entitlement to an effective date prior to 
February 19, 1998, for the grant of a TDIU.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should each be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

